IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Case No. 3:18CR167(3)
Plaintiff,

JUDGE WALTER H. RICE
VS.

PABLO PORTALATIN, JR.,

Defendant.

 

ORDER DELAYING EXECUTION OF SENTENCE

 

For good cause shown, it is hereby ordered that the Defendant’s execution of sentence be

delayed for thirty days. The United States Marshal is to seek a designation for on or after April 14,

 

2020.
March 13, 2020 a te
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
United States Marshal
